Motion Denied and Order filed April 2, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00988-CV
                                    ____________

                   IN THE INTEREST OF R.P.V., A CHILD


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04151J

                                      ORDER
      Appellant M.M.D. (Mother) is represented by court-appointed counsel on
appeal, Elizabeth M. Bruman. On December 6, 2018, Bruman filed a brief stating
the appeal in this cause is frivolous, under the authority of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). See In re D.E.S., 135 S.W.3d 326, 329–30 (Tex.
App.—Houston [14th Dist.] 2004, no pet.) (applying Anders procedures to a parental
termination case). On December 7, 2018, Bruman filed a motion to withdraw as
appellate counsel based on her Anders brief.

      The right to counsel under Family Code section 107.013(a)(1) through the
exhaustion of appeals under Family Code section 107.016(2)(B) encompasses all
proceedings in the Supreme Court of Texas, including the filing of a petition for
review. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). Once appointed by
the trial court, counsel should be permitted to withdraw only for good cause and on
appropriate terms and conditions. Id. Mere dissatisfaction of counsel or client with
each other is not good cause. Id. Nor is counsel’s belief that the client has no grounds
to seek further review from the court of appeals’ decision. Id. Counsel’s obligation
to the client still may be satisfied by filing an appellate brief meeting the standards
set in Anders v. California and its progeny. See Anders, 386 U.S. 738, 87 S. Ct. 1396;
P.M., 520 S.W.3d at 28.

      Bruman’s motion to withdraw in this court, in the absence of additional
grounds for withdrawal, may be premature. P.M., 520 S.W.3d at 27. If Bruman has
concluded there are no non-frivolous points to urge in a petition for review in the
Supreme Court of Texas, she should file in that court a petition for review that
satisfies the standards for an Anders brief. See id. (“In this Court, appointed
counsel’s obligations can be satisfied by filing a petition for review that satisfies the
standards for an Anders brief”).

      A petition for review must be filed within 45 days after the following: (1) the
date the court of appeals rendered judgment, if no motion for rehearing or en banc
reconsideration is timely filed; or (2) the date of the court of appeals’ last ruling on
all timely filed motions for rehearing or en banc reconsideration. Tex. R. App. P.
53.7(a). The supreme court may extend the time to file a petition for review if a party
files a motion complying with Texas Rule of Appellate Procedure 10.5(b) no later
than 15 days after the last day for filing the petition. Tex. R. App. P. 53.7(f).

      Because the only grounds counsel has identified for withdrawal do not
constitute good cause, we DENY Bruman’s motion to withdraw.

                                    PER CURIAM

Panel Consists of Justices Wise, Zimmerer, and Spain.

                                           2